OFFICE    OF THE ATTORNEY             GENERAL      OF TEXAS
                                        AUSTIN



                                                               February 7, 1939


Honorable A. E. Hloke::son
county Auditor
Conroe, Texae

Dam   Bdr.Hlokerson2          Opinion   x0. Q-187/              A     \
                              He:   Salaries of 2oputy
                                                Tax As$ee-
                           sora and Collactors          “\~
                                       ,'
          88 are in receipt of youS/.lettePof .?anuery
qw:,tlnK opinion from
ycv!rletter are as fol’lowa:


          Asmaaor     of




          em&oykd   h&e been deslgmated the heed of ?.hede-
          partment. 'The eroployeesOD.this list represent all
          of thr,employees In this offloe.
               “For   your   information,        the   IWO   Census   Fives
          Monteonery County a population of 14,508.                   The 1939
          valuation is $51,423,000."
          Ke dlreot your attention to Xrtlcle 3902, Kevleod Civil
Statutes, wh:oh ro[<uletesthe salary oi'dep'ltlcsand esoiritantsfor
district, oounty or Freoinot offiof.rs. We note from pour letter,
(18etove quoted, that Uont@omery oounty haa a population of less
than 25,000. This be!ny,true,,slont~o~neryoounty offlcors' Zepu-
Hon. A. E.'iilokerson,February '7,1939, Fai.e2


tIea*, aaaiatants' or clerks' salaries would be coverned by Section
1 of Article 3902, and for YOUI!oonrenlence v;e set out said Section:
                 "In oounties havlnc a population of twenty-
            five t?.cusand(25,300) or less inhabltanrs, first
            assistant or chief deputy not to exceed Flghteen
            Hundred ($1800.00) Dollars per annum; other ae-
            slatents deputies or clerks not to exoeed Firteen
            Hundred ~.$lSQOOOO)Dollars per annum each."
          From the lanoua.Teof the Article, as above c!ted, we are
of the oplnicn, and you are SC advised, that eech o;Pthe officers
named in aald Aot are entitled to one ch.lefdeputy whose salary will
not exceed $1800,00)per annum. It further provides that the salarir,s
of other assistants, deputies or olerks shall not exceed the aum of
$1500.00 per mnLa.   'The salaries of all such deputies, assistants
or clerks must be ?et by the Commissioners' Court.

                                               Yc:ursvetzytruly



                                          By   (slsned) Geor.e F. Kirkpatrick
                                                          Assistant

GPK*FG
APPROVED:
(el.qed) Gerald C. Mann
ATTO"nNEYc-l?N-ERAL
                 OF TEXAS